                                                                 ORDER
                     1
                     2             IT IS HEREBY ORDERED, that the previously imposed conditions of

                     3    pretrial release be modified to allow Ms. Guida to travel outside of the Southern
                      4   District of California to Central District of California for the purposes of
                      5   employment.
                      6
                                   All other current conditions of Defendant's pre-trial release shall remain in
                      7
                          place.
                     8
                                   IT IS SO ORDERED.
                      9
                                     20th day of ____
                          DATED this ___          June _, 2019.
                     10
                     11
               Ct)
               0
               0     12                                        RICHARD F. BOULWARE, II
  u E-<
         ... 00
         0 Ct)                                                 UNITED STATES DISTRICT JUDGE
 �.-l
z
0
    w a!,-;;
  .-l
    � 00 o
                     13
� � E-< <,!)
zj���                14
=�;;..� 8!i:��
                     15
         Cl)�
           00
u Cl'.l. c.,
�!�<     w
            u:,
             '

j <� '°�>j-;;�
         en t--
                     16
            0
           ,!)
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28

                                                                 3
